Exhibit 10.1

 

 

neither THIS warrant nor the Securities issuable upon exercise hereof have BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE
DISTRIBUTED FOR VALUE UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
SUCH ACT OR LAWS COVERING SUCH SECURITY OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL, WHICH IT WILL ENDEAVOR TO OBTAIN WITH COMMERCIALLY REASONABLE EFFORTs
UPON REQUEST BY the HOLDER, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT, PLEDGE
OR DISTRIBUTION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND ALL APPLICABLE STATE SECURITIES
LAWS.

 

 

WARRANT TO PURCHASE COMMON STOCK
of
AIR T, INC.,
a Delaware corporation

 

 

This certifies that, for value received, Brett A. Reynolds (“Holder”), is
entitled during the Exercise Period (as defined below), subject to the terms set
forth below, to purchase from Air T, Inc., a Delaware corporation (the
“Company”), up to Twenty-Five Thousand (25,000) shares of Common Stock, par
value $.25 per share, of the Company (“Common Stock”) at $31.00 per share (the
“Purchase Price”), upon surrender of this Warrant at the principal office of the
Company referred to below, with the subscription form attached hereto (the
“Subscription Form”) duly executed, and simultaneous payment therefor in the
manner specified in Section 1. The Purchase Price and the number of shares of
Common Stock purchasable hereunder are subject to adjustment as provided in
Section 3.

 

As used herein, “Exercise Date” means the particular date (or dates) on which
this Warrant is exercised. “Exercise Period” means the period during which this
Warrant is exercisable as provided in Section 1 and shall terminate at 6:00
p.m., Central Daylight Time, on the ten year anniversary date of issuance.
“Issue Date” is November 30, 2018. “Warrant” includes this Warrant and any
warrant delivered in substitution or exchange therefor as provided herein.
“Warrant Shares” means any shares of Common Stock acquired by Holder upon
exercise of this Warrant.

 

This Warrant is being issued pursuant to that certain Employment Agreement dated
as of May 7, 2018 (the “Employment Agreement”) between and among the Company and
Brett A. Reynolds. Capitalized terms used herein but not otherwise defined shall
have the meaning set forth in the Employment Agreement.

 

1.     Term and Exercise of Warrant.

 

(a)     The term of this Warrant shall commence on the Issue Date set forth
above and shall continue until the end of the Exercise Period set forth above,
unless earlier terminated as provided herein.

 

(b)     This Warrant shall be exercisable only in the event that and to the
extent that such Warrant has become vested and exercisable pursuant to the terms
of this Section 1.b. Subject to the earlier termination of this Warrant, this
Warrant shall vest and become exercisable as follows, but only if the Recipient
is then an employee of or is then providing services to the Company or an
Affiliate at the specified time:

 

 

--------------------------------------------------------------------------------

 

 

 

(i)

Up to twenty percent (20%) of such Warrant Shares may be purchased at any time
after June 30, 2019 and prior to the termination of this Warrant;

 

 

(ii)

Up to forty percent (40%) of such Warrant Shares (less any shares previously
purchased pursuant to this Warrant that vest pursuant to this Section 1.b) may
be purchased at any time after June 30, 2020 and prior to the termination of
this Warrant;

 

 

(iii)

Up to sixty percent (60%) of such Warrant Shares (less any shares previously
purchased pursuant to this Warrant that vest pursuant to this Section 1.b) may
be purchased at any time after June 30, 2021 and prior to the termination of
this Warrant;

 

 

(iv)

Up to eighty percent (80%) of such Warrant Shares (less any shares previously
purchased pursuant to this Warrant that vest pursuant to this Section 1.b) may
be purchased at any time after June 30, 2022 and prior to the termination of
this Warrant;

 

 

(v)

Up to 100% of such Warrant Shares (less any shares previously purchased pursuant
to this Warrant that vest pursuant to this Section 1.b) may be purchased at any
time after June 30, 2023 and prior to the termination of this Warrant.

 

(c)     This Warrant may be exercised, in whole or in part, at any time or from
time to time in accordance with the vesting schedule set forth in Section 1.b,
on any business day during the Exercise Period, by surrendering it at the
principal office of the Company together with an executed Subscription Form and
a check in an amount equal to (i) the number of Warrant Shares being purchased,
multiplied by (ii) the Purchase Price.

 

(d)     This Warrant may be exercised for less than the full number of vested
Warrant Shares as of the Exercise Date. Upon such partial exercise, this Warrant
shall be surrendered, and a new Warrant of the same tenor and for the purchase
of the Warrant Shares not purchased upon such exercise shall be issued to Holder
by the Company.

 

(e)     A Warrant shall be deemed to have been exercised immediately prior to
the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Warrant Shares issuable upon such
exercise shall be treated for all purposes as the holder of such shares of
record as of the close of business on such date. As soon as practicable on or
after such date, and in any event within ten business days thereafter, the
Company shall issue and deliver to the person or persons entitled to receive the
same a certificate or certificates for the number of shares of Common Stock
issuable upon such exercise.

 

(f)     Notwithstanding the foregoing, the Company shall not be required to
deliver any certificate for Warrant Shares upon exercise of this Warrant except
in accordance with exemptions from the applicable securities registration
requirements or registrations under applicable securities laws. Nothing herein
shall obligate the Company to effect registrations under federal or state
securities laws. If registrations are not in effect and if exemptions are not
available when the Holder seeks to exercise the Warrant, the Warrant Exercise
Period will be extended, if need be, to prevent the Warrant from expiring, until
such time as either registrations become effective or exemptions are available,
and the Warrant shall then remain exercisable for a period of at least 30
calendar days from the date the Company delivers to the Holder written notice of
the availability of such registrations or exemptions. The Holder agrees to
execute such documents and make such representations, warranties, and agreements
as may be required solely to comply with the exemptions relied upon by the
Company, or the registrations made, for the issuance of the Warrant Shares.

 

 

--------------------------------------------------------------------------------

 

 

(g) Vested Warrants shall remain vested and exercisable in accordance with the
terms of this Warrant following a termination of Holder’s employment with
Company for any reason. Upon termination of Holder’s employment with the Company
for any reason, Unvested Warrants will vest pro-rata for the days of employment
in that year.

 

(h) Notwithstanding any provisions herein to the contrary and commencing in
accordance with the vesting and exercise dates identified in Section 1(b)
herein, if the Per Share Market Value of one share of Common Stock is greater
than the Purchase Price (as defined and calculated herein) in lieu of exercising
this Warrant by payment of cash, the Holder may exercise this Warrant by a
cashless exercise and shall receive the number of shares of Common Stock equal
to an amount (as determined below) by surrender of this Warrant at the principal
office of the Issuer together with a properly endorsed Notice of Exercise in
which event the Issuer shall issue to the Holder a number of shares of Common
Stock computed using the following formula:

 

[img01.jpg]

 

Where:

 

●

X = the number of shares of Common Stock to be issued to the Holder in a
cashless exercise

 

●

Y = the number of shares of Common Stock purchasable upon exercise of the
portion of the Warrant being exercised

 

●

A = the Purchase Price, as defined herein

 

 

●

B = the per share market value of one share of Common Stock as of market close
on the business day prior to the Exercise Date

 

2.     Payment of Taxes. All Warrant Shares issued upon the exercise of this
Warrant shall be validly issued, fully paid and non-assessable and the Company
shall pay all taxes and other governmental charges that may be imposed in
respect of the issue or delivery thereof.

 

3.     Certain Adjustments.

 

(a)     Adjustment for Reorganization, Consolidation, Merger. In case of any
reclassification or change of outstanding Company securities, or of any
reorganization of the Company (or any other entity, the stock or securities of
which are at the time receivable upon the exercise of this Warrant) or any
similar corporate reorganization on or after the date hereof, then and in each
such case Holder, upon the exercise hereof at any time after the consummation of
such reclassification, change, reorganization, merger or conveyance, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which Holder would have been entitled upon such
consummation if Holder had exercised this Warrant immediately prior thereto, the
terms of this Section 3 shall be applicable to the Company securities properly
receivable upon the exercise of this Warrant after such consummation.

 

(b)     Adjustments for Dividends in Common Stock. If the Company at any time or
from time to time after the Issue Date declares any dividend on the Common Stock
which is payable in shares of Common Stock, the number of Warrant Shares
issuable upon exercise of this Warrant shall be proportionately increased and
the Purchase Price shall be proportionately decreased.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Stock Split and Reverse Stock Split. If the Company at any time or from
time to time after the Issue Date effects a subdivision of the Common Stock, the
Purchase Price shall be proportionately decreased and the number of Warrant
Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time or from time to time after the Issue Date
combines the outstanding shares of Common Stock into a smaller number of shares,
the Purchase Price shall be proportionately increased and the number of Warrant
Shares issuable upon exercise of this Warrant shall be proportionately
decreased. Each adjustment under this Section 3(c) shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

(d)     Certificate as to Adjustment. In each case of an adjustment in the
shares of Common Stock receivable on the exercise of this Warrant, if Holder so
requests in writing, the Company, at its expense, shall compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment and showing the facts upon which such adjustment is based.
The Company will mail a copy of each such certificate to each holder of a
Warrant at the time outstanding.

 

(e)     Rights Under Warrant Agreement. The Company will not, by amendment of
its Articles of Incorporation, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holders of the Warrants under
this Warrant Agreement.

 

4.     Notices of Record Date. If either (a) the Company shall take a record of
the holders of its Common Stock for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or (b) the Company undertakes a voluntary dissolution, liquidation or
winding-up of the Company, then, and in each such case, the Company shall mail
or cause to be mailed to each holder of a Warrant at the time outstanding a
notice specifying, as the case may be, (1) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (2) the date on
which such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock shall be entitled
to exchange their shares of Common Stock for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding-up.

 

5.     No Rights as Stockholder. Prior to the exercise of this Warrant, Holder
shall not be entitled to any rights of a shareholder with respect to the Warrant
Shares, including without limitation the right to vote such Warrant Shares,
receive dividends or other distributions thereon or be notified of stockholder
meetings, and Holder shall not be entitled to any notice or other communication
concerning the business or affairs of the Company. However, nothing in this
Section 5 shall limit the right of Holder to be provided the notices required
under this Warrant. In addition, nothing contained in this Warrant shall be
construed as imposing any liabilities on Holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.

 

 

--------------------------------------------------------------------------------

 

 

6.     Restrictions on Transfer. The Holder hereof shall not transfer this
Warrant, with the exception of transfers to a Trust beneficially owned by
Holder, to a Limited Liability Company or similar corporate vehicle wholly-owned
by Holder or via transfer as part of the Estate upon the death of the Holder.

 

7.     Accredited Investor. Holder, by acceptance hereof, agrees that it is, as
of the Issue Date, an “accredited investor,” as such term is defined under Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended.
Upon exercise of this Warrant, Holder shall confirm in writing, in the form of
Exhibit A, that he is an accredited investor at the time of such exercise.

 

8.     Investment Intent. Holder, by acceptance hereof, agrees that this Warrant
is being acquired for investment and not with a view towards resale and that it
will not offer, sell or otherwise dispose of this Warrant except under
circumstances which will not result in a violation of the Securities Act. Upon
exercise of this Warrant, Holder shall confirm in writing, in the form of
Exhibit A, that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale. This Warrant and
all shares of Warrant Shares issued upon exercise of this Warrant (unless
registered under the Securities Act) shall be stamped or imprinted with a
similar legend indicated on the first page of this Warrant.

 

9.     Loss or Mutilation. Upon receipt by the Company of evidence satisfactory
to it (in the exercise of reasonable discretion) of the ownership of and the
loss, theft, destruction or mutilation of any Warrant and, in the case of loss,
theft or destruction, of indemnity satisfactory to it (in the exercise of
reasonable discretion), and in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof a new
Warrant of like tenor.

 

10.     Notices. All notices, requests, consents and other communications given
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument: (a) delivered in person, (b) sent by confirmed facsimile
transmission to the number provided by the receiving party, or (c) duly sent by
first class registered or certified mail, return receipt requested, postage
prepaid, or overnight delivery service (e.g., Federal Express), addressed to
such party at the address designated in writing by receiving party, as may be
revised by the receiving party. All such notices and communications shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of facsimile transmission, on the date of
transmission, and (iii) in the case of mailing or delivery by service, on the
date of delivery as shown on the return receipt or delivery service statement.

 

11.     Change; Waiver. Neither this Warrant nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the Company and the Holder.

 

12.     Headings. The headings in this Warrant are for purposes of convenience
in reference only, and shall not be deemed to constitute a part hereof.

 

13.     Governing Law. This Warrant shall be construed and enforced in
accordance with and governed by the internal laws of the state of Delaware.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Warrant as of the date first above written.

 

 

 

COMPANY:

 

        AIR T, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas Swenson

 

 

 

Nicholas Swenson

 

 

 

Chief Executive Officer

 

 

 

Acknowledged and agreed to this 30th day of November, 2018.

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

/s/ Brett A. Reynolds 

 

 

Brett A. Reynolds 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant)

 

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases ____________ (___) of the number of shares of Common Stock
of AIR T, INC., a Delaware corporation, purchasable with this Warrant, and makes
payment therefore in the amount of [__________________ and ___/100 DOLLARS
($____).

 

The undersigned hereby represents and warrants that the undersigned is an
“accredited investor,” as such term is defined under Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended, and is acquiring such
shares of Common Stock for the undersigned’s own account for investment purposes
only, and not for resale or with a view to distribution of such shares or any
part thereof.

 

 

 

Dated:_________________ ___, 20___

 

 

 

 

  (Signature of Registered Owner)                 (Street Address)              
  (City), (State), (Zip)   

 

 

 

 

 